UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1586


PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation,

                Plaintiff,

          v.

DEMETRICE E. DOUGLAS,

                Defendant – Appellee,

          v.

CHARLES H. VENEY; LEVERNIA HALL,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:10-cv-00542-MHL)


Submitted:   December 20, 2011             Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janipher W. Robinson, ROBINSON & GREENE, Richmond, Virginia, for
Appellant. A. Davis Bugg, Jr., RUMSEY & BUGG, P.C., Irvington,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellants appeal the magistrate judge’s * order denying

their summary judgment motion and granting Appellee’s summary

judgment motion on Appellants’ claims seeking recovery of life

insurance proceeds.         Limiting our review to the issues raised in

Appellants’       opening     brief,   see   IGEN   Int’l,   Inc.     v.    Roche

Diagnostics GmbH, 335 F.3d 303, 308 (4th Cir. 2003); Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir. 1999), we

have found no reversible error and affirm the magistrate judge’s

order.     See Douglas v. Veney, No. 3:10-cv-00542-MHL (E.D. Va.

April 29, 2011).         We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented        in   the

materials      before   the    court   and   argument   would   not    aid      the

decisional process.



                                                                       AFFIRMED




     *
        The parties consented to the jurisdiction                      of       the
magistrate judge, pursuant to 28 U.S.C. § 636(c) (2006).



                                        2